Title: From John Adams to Edmé Jacques Genet, 3 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Dear Sir
      
      
       Paris May 3. 1780
      
     
     I had, two days ago the Honour to inclose to the Minister a Boston Gazette of 21 February, in which is a Relation of a glorious Combat and Cruise of my Countryman Captain Waters of the Thorn. Let me beg of you sir, to insert this Account in the Gazette and the Mercure. There has not been a more memorable Action this War, and the Feats of our American Frigates and Privateers have not been Sufficiently published, in Europe. It would answer valuable Purposes, both by encouraging their honest and brave Hearts, and by exciting Emulations elsewhere, to give them a little more than they have had, of the Fame that they have deserved. Some of the most Skillful, determined, persevering, and successfull Engagements, that have ever happened upon the Seas, have been performed by American Privateers against the Privateers from New York. They have happened upon the Coast and seas of America, which are now very well swept of New York Privateers and have seldom been properly described and published even there, and much seldomer ever inserted in any of the Gazettes of Europe, whether it is because, the Actions of single and small Vessells and these Privateers are not thought worth publishing, or whether it has been for Want of some Person, to procure it to be done.
     
      Yours most sincerely
      John Adams
     
    